Exhibit 10.23
AMENDMENT TO AGREEMENT OF LEASE
     THIS AMENDMENT TO AGREEMENT OF LEASE (this “Amendment”) is made as of
March 26, 2009, by and between LIBERTY PROPERTY LIMITED PARTNERSHIP, a
Pennsylvania limited partnership (“Landlord”) and SYNERGETICS USA, INC., a
Delaware corporation (“Tenant”).
BACKGROUND
     A. Landlord and Valley Forge Scientific Corp., predecessor in interest to
Tenant, entered into a Lease Agreement dated May 3, 2005 (the “Lease”), with
respect to Suite 110 at 3600 Horizon Drive, Upper Merion Township, Renaissance
Corporate Park, Montgomery County, Pennsylvania, consisting of approximately
13,625 rentable square feet as more fully described in the Lease.
     B. The Lease expires October 31, 2009. Landlord and Tenant desire to extend
the Term of the Lease to October 31, 2012, and to make certain other amendments
to the Lease.
     NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
and covenants contained herein and in the Lease, and intending to be legally
bound hereby, agree that the Lease is amended as follows:
     1. Term. The Term is hereby extended for an additional three (3) years.
Accordingly, Section 1(c) defining “TERM” is amended by deleting the reference
to “Thirty-six (36) months” and inserting “Seventy-two (72) months” in its
place, and the Expiration Date of the Lease shall be October 31, 2012.
     2. Minimum Annual Rent. The following schedule defining “MINIMUM ANNUAL
RENT” is added to Section 1(d)(i) and shall supersede any prior rent schedules
set forth in the Lease to the extent inconsistent with this Amendment:

                          Lease Period   Rate/Sq. Ft   Annual   Monthly
Installment
05/01/09-10/31/09
  $ 7.60/s.f.     $ 103,550.00     $ 8,629.17  
11/01/09-10/31/10
  $ 8.10/s.f.     $ 110,362.50     $ 9,196.87  
11/01/10-10/31/11
  $ 8.60/s.f.     $ 117,175.00     $ 9,764.58  
11/01/11-10/31/12
  $ 9.10/s.f.     $ 123,987.50     $ 10,332.29  

     3. “As-Is”. The condition of the Premises shall be “as is”, and Landlord
shall have no obligation to improve the Premises further as a condition of this
Amendment.
     4. Deleted Sections. Sections 30 and 31 of the Lease are hereby deleted in
their entirety.

